         Case 3:21-cv-00301-MEM-DB Document 6 Filed 04/15/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA



 HAROLD HOSKINS                           :

                    Petitioner            :     CIVIL ACTION NO. 3:21-0301

           v.                             :          (JUDGE MANNION)

                                          :
 KEVIN KAUFFMAN,
                                          :
                    Respondent

                                     ORDER

         In accordance with this Court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

         1. The petition for writ of habeas corpus pursuant to 28 U.S.C.
            §2254 is DENIED without prejudice.

         2. A certificate of appealability is DENIED.

         3. The Clerk of Court is directed to CLOSE THIS CASE.



                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
DATE: April 15, 2021
21-0301-01-Order
